DETAILED ACTION
Status of the Claims
	Claims 1-12 are pending in the instant application. Claims 12 has been withdrawn based upon Restriction/Election as discussed below. Claims 1-11 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election of Group I drawn to composition(s) of matter, currently claims 1-11, in the reply filed on 11/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants have elected the following species in the reply filed 11/04/2022: (a) a species of a pseudo-polyrotaxane and/or polyrotaxane with specificity to (i) a species of chain polymer, and (ii) a species of one or more cyclic molecules is: (a) a pseudo-polyrotaxane or polyrotaxane including (i) a chain polymer that is polyethylene glycol (PEG) and (ii) a cyclic molecule that is a cyclodextrin; (b) a species of a substance (i.e. a drug, a fluorescent substance, and a chromogenic enzyme: is (b) a drug; (c) a species of a structural relationship between the substance and the pseudopolyrotaxane and/or polyrotaxane, in which (i) the substance is bonded to the chain polymer, (ii) the substance is bonded to the cyclic molecule, (iii) the substance is held in space between the plurality of pseudopolyrotaxane and/or polyrotaxane, (iv) the substance is held in a cavity defined and formed by one of the cyclic molecules, or (v) the substance is held in a space defined and formed by the plurality of pseudo-polyrotaxane and/or polyrotaxane is: a substance is bonded to the chain polymer; and (d) a species of structure of the pseudo-polyrotaxane and/or polyrotaxane being (i) a rod-shaped structure, (ii) a cube-shaped structure, or (iii) a sheet-shaped structure is: a rod-shaped structure.
The requirement is still deemed proper and is therefore made FINAL.
	Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2022.
Priority
	The U.S. effective filing date has been determined to be 02/18/2021, the filing date of the instant application. Applicant's claim for a foreign priority date of, 02/20/2020, the filing date of document JAPAN 2020-027578, is acknowledged, however no English translation of this foreign priority document has been provided. Should Applicants wish to perfect priority to the document JAPAN 2020-027578, an English language copy is required in accordance with MPEP 213.04 and 37 CFR 1.55 such that the examiner can verify written description support therein.

Information Disclosure Statement
	The information disclosure statement(s) submitted on 02/18/2021 was/were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 and 7-9  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Travelet et al. (“Multiblock copolymer behaviour of α-CD/PEO polyrotaxanes: toward nano-cylinder self-organization of αCDs,” 2008, RSC; Soft Matter, Vol. 4, pp. 1855-1860).
Applicant Claims
	Applicant claims a structure comprising a plurality of pseudo-polyrotaxanes and/or polyrotaxanes each including a chain polymer included in a cavity or cavities of one or more cyclic molecules in a skewered manner, at least part of the plurality of the pseudo-polyrotaxanes and/or polyrotaxanes being arranged in a series with each other (instant claim 1).
Elected Species: Applicants have elected a species of a pseudo-polyrotaxane or polyrotaxane including the chain polymer species poly(ethylene glycol) (PEG) and the cyclic molecule is a cyclodextrin (instant claims 1, 8-9), a substance being bonded to the chain polymer (instant claim 5), the substance being a drug (instant claim 6), the structure being (a) a rod-shaped structure (instant claim 11).
Claim interpretation: The instant Specification discloses that: “The term "polyrotaxane" as used herein refers to a molecular assembly formed of one or more cyclic molecules and a chain polymer included in the cavity or cavities of the one or more cyclic molecules in a skewered manner, the molecular assembly having, at both terminals of the chain polymer, capping groups for preventing the one or more cyclic molecules from disengaging from the chain polymer. The term "pseudo-polyrotaxane" refers to a molecular assembly formed of one or more cyclic molecules and a chain polymer included in the cavity or cavities of the one ore more cyclic molecules in a skewered manner, the molecular assembly having the capping group at only one terminal of the chain polymer, or being free of the capping group at any one of the terminals of the chain polymer.” (instant Specification, p. 6, lines 12-20). And that: “The phrase "includes the plurality of pseudo-polyrotaxanes and/or polyrotaxanes" means that the structure includes the plurality of pseudo-polyrotaxanes, includes the plurality of polyrotaxanes, or includes the at least one pseudo-polyrotaxane and the at least one polyrotaxane.” (Id., p. 10, lines 23-26). And further that: “The phrase "the plurality of pseudo-polyrotaxanes and/or polyrotaxanes are arranged in series with each other" means that the plurality of pseudo-polyrotaxanes and/or polyrotaxanes are arranged in a stacked manner in the axial directions of their cyclic molecules. […] are arranged in series with each other are preferably in such a relationship that their axial directions substantially coincide with each other, and their cyclic molecules are arranged substantially in one row. However, as long as the cyclic molecules are arranged in a stacked manner in the axial directions of the cyclic molecules, the positions of the individual cyclic molecules may shift in a direction perpendicular to the axial directions to some extent.” (Id., p. 10, last paragraph).
Disclosure of the Prior Art
	Travelet et al. discloses that: “Polyrotaxanes (PRs) are molecular pearl necklaces that consist of the stable supramolecular assembly of macrocycles onto guest chains. PRs can be prepared by tuning the hydrophilic interactions between α-cyclodextrins (α-CDs) as macrocycles and poly(ethylene oxide) (PEO) as guest chains. […] PEO chains are known to have a Θ-temperature in water (i.e. the characteristic temperature for which fictive infinitely long PEO chains undergo a transition from a soluble to an unsoluble state in water) of 52 °C. As a consequence, decreasing the temperature of an α-CD/PEO mixture in water, from 70 to 5 °C for instance, leads the PEO molecules to thread into α-CDs. Then, in order to avoid decomplexation of α-CDs from the PEO chains, both sides of the PEO chains are capped with bulky groups. The number of threaded α-CDs per PEO chain, also called complexation degree (N), can be controlled by tuning the affinity between α-CDs and PEO chains. In the rest of this study, the PRs are denoted PRN where N is the complexation degree.” (p. 1855, 1st paragraph).
	Travelet et al. further teaches that PRs can form gels by crosslinking between the macrocycles (e.g. α-CD), the structure of these gels is driven by intra- and intermolecular weak interactions (p. 1855, col. 2, first full paragraph). Travelet et al. further teaches that: “In the present paper, we study the structures formed by PRs in solution resulting from weak interactions. For this, we considered concentrated PR solutions in dimethyl sulfoxide (DMSO), which is known to swell sliding gels. By decreasing the temperature of PR solutions from 43 to 21 °C, a physical gelation was observed with time at 21 °C. Using calorimetry measurements, we can identify the role of the interactions between α-CDs and between naked PEO segments (i.e. the ethylene oxide units of the PEO chains which are not covered by α-CDs) on the self-organization. Then, radiation scattering techniques allow us to describe for the first time the morphology of the self-organized system.” (p. 1855, col. 2, lines 17-28).
“the radius of an α-CD is 0.76 nm. The volume fraction of α-CD rod-like tubes inside a nano-cylinder is assumed to be equal to the 2D close-packed volume fraction of disks, i.e. ~ 0.91. Then, whatever the complexation degree, each nanocylinder assembled through radial intermolecular hydrogen bonds contains 61 ± 10 rod-like tubes, these tubes consisting of weakly stacked α-CDs.” (p. 1858, col. 2, last paragraph). Travelet et al. discloses figure 3 as follows:

    PNG
    media_image1.png
    864
    758
    media_image1.png
    Greyscale

(p. 1859, col. 1, top). The polyrotaxane structures (PR85) includes a plurality of polyrotaxanes arranged in series with each other forming nano-cylinders of L = 5 nm (instant claims 1-4 and 7-9). The examiner notes that Polyethylene oxide (POE) and polyethylene glycol (PEG) are structurally identical, typically labeled as POE for lower molecular weight relative to PEG (see, e.g., instant Specification, p. 13, lines 22-24)(instant claim 8).
	Claims 1-4 and 7-11  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Uenuma et al. (“Autonomously isolated pseudo-polyrotaxane nanosheets,” 2019, RSC; Soft Matter, Vol. 4, pp. 1855-1860, and supporting information). 
	Applicant Claims
	Applicant claims a structure comprising a plurality of pseudo-polyrotaxanes and/or polyrotaxanes, as discussed above.
Disclosure of the Prior Art
	Uenuma et al. discloses that “We succeeded in obtaining autonomously isolated nanosheets consisting of pseudo-polyrotaxane (PPR) fabricated via hierarchically ordered supramolecular self-assembly of β-cyclodextrin and a poloxamer by introducing charged groups to the axis ends of the poloxamer. The isolated PPR nanosheets exhibited a tunable structural coloration and were aligned using a strong magnetic field.” (abstract).
	Uenuma et al. discloses that: “Herein, we report the fabrication of autonomously isolated nanosheets consisting of a CD complex with a polymer, called a ‘pseudo-polyrotaxane (PPR) nanosheet’, by introducing charged groups to the polymer axis ends. Then the structural coloration of the PPR nanosheets and their tuning functions are investigated. The preparation method is just mixing the accessible and bio-compatible compound β-CD with a carboxyl-terminated poloxamer, in water at room temperature. Due to the low cost, mass-producibility and biocompatibility, the PPR nanosheets have great potential to develop new routes for nanosheet engineering, particularly in optical materials, biomaterials, and drug delivery systems.” (p. 4158, col. 2, lines 2-13).
	Uenuma et al. further discloses that: “PPR nanosheets are fabricated via hierarchically ordered supramolecular self-assembly. The formation process of PPR nanosheets is shown in Fig. 1. The β-CDs are mixed in water with a carboxyl-terminated triblock copolymer, namely poly-(ethylene oxide)75-b-poly(propylene oxide)30-b-poly(ethylene oxide)75 (COOH–PEO75PPO30PEO75: subscripts denote the number of repeating units) synthesized from a hydroxyl-terminated poloxamer (OH–PEO75PPO30PEO75) (ESI†). The β-CDs are threaded by the triblock copolymer and selectively positioned on the central PPO segments. This selective inclusion determined the columnar height of β-CDs stacked along the PPO30 segment to be 11 nm, which corresponds to the length of the PPO30 segment with all trans conformation. These columnar inclusion complexes are assembled only in the β-CD columnar radial direction, resulting in the formation of PPR nanosheets. PPR nanosheets are autonomously isolated owing to the repulsion forces between the charges at the axis ends on the nanosheet surface. Based on the Coulomb repulsion, PPR nanosheets form a long-range periodic structure and exhibit structural coloration. The d-spacing of the periodic structure was found to be around 200 nm and to be tuned by changing the concentrations and the pH conditions, leading to a tunable structural coloration. Furthermore, the direction of the PPR nanosheets can be manipulated using a strong magnetic field.” (paragraph bridging pp. 4158-4159). 

    PNG
    media_image2.png
    505
    773
    media_image2.png
    Greyscale

(p. 4158, Figure 1)(instant claims 1-4 & 7-9). The examiner notes that the molecular weight of the chain polymer (COOH–PEO75PPO30PEO75) is ~8400 (from reference S11 in Electronic Supplementary Material (ESI†), appended to reference)(instant claim 11).
	Uenuma et al. further discloses scanning electron microscopy (SEM) images of the COOH-PPR including holes:

    PNG
    media_image3.png
    508
    660
    media_image3.png
    Greyscale

(Figure 2b, arrows added to point out holes which are clearly penetrating the structure and occupying a space larger than a volume occupied by the pseudo-polyrotaxane)(instant claim 10).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2010/0022481; published January, 2010) in view of Travelet et al. (“Multiblock copolymer behaviour of α-CD/PEO polyrotaxanes: toward nano-cylinder self-organization of αCDs,” 2008, RSC; Soft Matter, Vol. 4, pp. 1855-1860)(claims 1-9 and 11) and/or Uenuma et al. (“Autonomously isolated pseudo-polyrotaxane nanosheets ,” 2019, RSC; Soft Matter, Vol. 4, pp. 1855-1860, and supporting information)(claims 1-11).
Applicants Claims
	Applicant claims a structure comprising a plurality of pseudo-polyrotaxanes and/or polyrotaxanes, as discussed above.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            WANG teaches drug carriers including cyclodextrins and PEG arranged as polyrotaxanes or pseudopolyrotaxanes (see whole document), particularly [0007] through [0012]; Figure 9). WANG teaches that “As used herein, "polyrotaxane" or "polyrotaxane molecule" herein refers to a molecule which has at least one cyclic molecule and a linear molecule as the "axis" wherein the cyclic and linear molecules are assembled such that the linear molecule passes through the opening of each of the cyclic molecule(s) ( e.g., in a skewered manner).” ([0047]). WANG further teaches that “In a particular embodiment, multiple polyrotaxanes may be joined (linked).” ([0048]). WANG teaches the preferred chain polymer is PEG ([0049]) and the preferred cyclic molecule is cyclodextrin, particularly α-cyclodextrin ([0051]). WANG further teaches that “As stated hereinabove, the polyrotaxanes of the instant invention may also comprise blocking groups at the end of the linear molecule. However in a particular embodiment of the instant invention, the linear molecules of the polyrotaxane do not possess terminal blocking groups. Blocking groups are intended to retain the cyclic molecules on the linear molecule. Blocking groups may be bulky to sterically hinder the cyclic molecules from coming off the linear molecule or may have ionic properties ( e.g., repelling to the cyclic molecule, particularly its interior) that prevent the passing of the cyclic molecules. […] Biologically active agents such as therapeutic (bone) agents may also be used as blocking groups (e.g., without limitation, chemotherapeutic agents, dexamethasone, doxorubicin, taxols, and analogs thereof).” [emphasis added]([0051])(instant claims 5-6, a substance (drug) bonded to the polymer chain).
	Regarding the PEG, WANG teaches that “"Polyethylene glycol," "PEG," and "poly(ethylene glycol)," as used herein, refer to compounds of the structure "-(OCH2CH2)n -" where (n) ranges from 2 to about 4000.” ([0080], see also [0052] & [0126])(instant claim 11, a weight-average molecular weight from 1,000 to 10,000).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of WANG is that WANG does not expressly teach the polyrotaxanes or pseudopolyrotaxanes are arranged as rod-shaped structure including parallel with each other (instant claims 4 & 11).
	Travelet et al. teaches polyrotaxanes prepared by tuning the hydrophilic interactions between α-cyclodextrins (α-CDs) as macrocycles and poly(ethylene oxide) (PEO) as guest chains and forming the structures including α-CD rod-like tubes inside a nano-cylinder, as discussed above and incorporated herein by reference.
	Uenuma et al. teaches nanosheets consisting of pseudo-polyrotaxane (PPR) fabricated via hierarchically ordered supramolecular self-assembly of β-cyclodextrin and a poloxamer by introducing charged groups to the axis ends of the poloxamer, as discussed above and incorporated herein by reference.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG by forming nano-cylinders, as suggested by Travelet et al., or alternatively nanosheets, as suggested by Uenuma et al., in order to provide a suitable drug delivery formulation such as a gel, as suggested by WANG ([0033], [0065]).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 10 is further rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2010/0022481; published January, 2010) in view of Travelet et al. (“Multiblock copolymer behaviour of α-CD/PEO polyrotaxanes: toward nano-cylinder self-organization of αCDs,” 2008, RSC; Soft Matter, Vol. 4, pp. 1855-1860) as applied to claims 1 above, and further in view of Liu et al. (“Programmable higher-order biofabrication of self-locking microencapsulation,” 2019, IOP; Biofabrication, Vol. 11, No. 035019, pp. 1-12) and/or Tian et al. (“Complex three-dimensional microparticles from microfluidic lithography,” 03-FEB-2020; WILEY-VCH; Electrophoresis, Vol. 41, pp. 1491-1502).
Applicants Claims
	Applicant claims a structure comprising a plurality of pseudo-polyrotaxanes and/or polyrotaxanes, as discussed above. Applicant further claims the structure according to claim 1, wherein the structure has arranged therein at least one through-hole penetrating the structure and occupying a space larger than a volume occupied by the one pseudo-polyrotaxane and/or polyrotaxane (instant claim 10).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            WANG teaches drug carriers including cyclodextrins and PEG arranged as polyrotaxanes or pseudopolyrotaxanes, as discussed above and incorporated herein by reference.
	Travelet et al. teaches polyrotaxanes prepared by tuning the hydrophilic interactions between α-cyclodextrins (α-CDs) as macrocycles and poly(ethylene oxide) (PEO) as guest chains and forming the structures including α-CD rod-like tubes inside a nano-cylinder, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of WANG/ Travelet et al.  is that these references does not expressly teach the structure has arranged therein at least one through-hole penetrating the structure and occupying a space larger than a volume occupied by the one pseudo-polyrotaxane and/or polyrotaxane (instant claim 10).
	Liu et al. teaches that: “Owing to excellent biodegradability, biocompatibility, and immunoisolation, microcapsules can be regarded as a very promising candidate for an artificial bio-scaffold, drug delivery and implantation. In particular, the semi-permeability and liquid-like core allow microcapsules to offer an ideally physical isolated in vivo-like three-dimensional (3D) biological environment without blocking the exchange of physiological and chemical substances. Therefore, microencapsulation not only improves the protection and transportation of bioactive materials to the targeted tissue sites, but also promotes cell integration and consequently accomplishes tissue repair and regeneration.” (p. 2 of 12, §Introduction, 1st paragraph). Liu et al. further teaches that “PEG (Polyethylene glycol) material, one of the most common photonic crosslinking prepolymer, is widely used in current scenarios, e.g., 3D-printing, optofluidic lithography, stop flow lithography, and so on.” (p. 3 of 12, §Introduction, 3rd paragraph, lines 7-11). Liu et al. further teaches forming microdonut (donut shaped microparticles) as vascular-like microstructures (see whole document, particularly p. 3 of 12, §Introduction, 3rd paragraph, lines 20-23; Figure 2, Figure 4).
	Tian et al. teaches that “3D microparticles with complex morphologies, functional properties, and chemistries have attracted tremendous interests due to their great potentials for applications in drug delivery […].” (p. 1491, col. 1, lines 1-4). Tian et al. further teaches that “Particle replication in non-wetting templates can also produce some templated 3D particles, such as spheres, cylinders, discs, and toroids through alternative multisteps. In particle replication in non-wetting templates, a 3D mold is used to shape the particles, limiting the possible shapes’ range and throughput rate from the mold design and multisteps. Microfluidic technology, especially droplet-based microfluidics, has become a powerful tool for the synthesis of microparticles with different functions and properties. However, the morphologies of only spherical or deformed spherical particles can be produced in most droplet-based microfluidics processes, which limits their applications and functional behaviors. […] However,  it is still challenging to produce 3D particles with complex morphologies due to the limitation of spherical droplets.” (p. 1491, col. 2, line 17 through p. 1492, col. 1, line 2).
	Tian et al. teaches that “In this review, we will introduce the overall recent progress of complex 3D microparticles fabricated by ML [Microfluidic Lithography] methods. This review will focus on the synthesis mechanisms, synthesis process, the resultant 3D microparticles, and their applications. We hope to illustrate the existing synthesis methods and techniques of complex 3D microparticles with different sizes and shapes.” (p. 1492, col. 1, lines 20-26). Tian et al. teaches 3D microparticles having various complex shapes including holes (see Figures 1-7). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG by forming nano-cylinders, as suggested by Travelet et al., in order to provide a suitable drug delivery formulation such as a gel, as suggested by WANG ([0033], [0065]), and further to formulate the gels as microparticles in a suitable shape such as a microdonut, as suggested by Liu et al., or microparticles having various complex shapes including holes, as suggested by Tian et al. in order to produce microparticles having a uniform shape and size by 3D microfabrication.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites US 5,855,900 as teaching drug delivery using polyrotaxanes (see whole document). The examiner cites Collins et al. (“Influence of Molecular Structure on the in Vivo Performance of Flexible Rod Polyrotaxanes,” 2016, ACS; Biomacromolecules, Vol. 17, pp. 2777-2786) as disclosing that “Polyrotaxanes, a family of rod-shaped nanomaterials comprised of noncovalent polymer/macrocycle assemblies […]” (abstract, lines 1-4) consistent with instant claim 10, item “(a) a rod-shaped structure”; and Shigemitsu et al. (“Preparation of nano- and microstructures through molecular assembly of cyclic oligosaccharides,” 2018; Springer-Nature; Polymer Journal Vol. 50, pp. 541-550) as teaching different shapes of cyclodextrins by self-assembly (see, whole document, particularly Figure 3).
	Claims 1-11 are pending and have been examined on the merits. Claims 1-4 and 7-11  are rejected under 35 U.S.C. 102(a)(1); and claims 1-11 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                    /TIGABU KASSA/                                                            Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Uenuma et al. “Self-assembled Structure of Polyrotaxane Consisting of β-Cyclodextrin and Poly(ethylene oxide)-block-poly(propylene oxide)-block-poly(ethylene oxide) Triblock Copolymer in Bulk System,” 2016, The Chemical Society of Japan; Chemistry Letters, Vol. 45, pp. 991–993, attached.